Citation Nr: 1030197
Decision Date: 08/12/10	Archive Date: 09/09/10

Citation Nr: 1030197	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-36 657	)	DATE AUG 12 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).

In May 2006, the Board issued a decision which denied the 
Veteran's claim of entitlement to an initial evaluation in excess 
of 30 percent for posttraumatic stress disorder (PTSD).  
Thereafter, he appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 2007, 
the Court vacated the Board's May 2006 decision, and remanded the 
matter for further adjudication.  In March 2008, the Board denied 
the claim on appeal a second time.  The Veteran appealed this 
second decision to the Court.  Based on an April 2009 Joint 
Motion for Remand (Joint Motion), an April 2009 Court order 
remanded this appeal for development in compliance with the Joint 
Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision with respect to the claim 
on appeal, based on the Joint Motion finding that the Board's 
March 2008 decision failed to provide "adequate reasons and 
bases" for why the Veteran was not entitled to a new VA medical 
examination.  Accordingly, in order to prevent prejudice to the 
Veteran, the March 17, 2008 decision of the Board must be 
vacated, and a new decision will be entered as if the March 17, 
2008 decision by the Board had never been issued.




FINDING OF FACT

The medical evidence of record shows that the Veteran's PTSD is 
manifested by a depressed mood, impaired concentration, anxiety, 
flashbacks, intrusive thoughts, chronic sleep impairment, mild 
memory loss, and moderate social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in May 2002 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in April 2004, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records and VA medical treatment records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

The April 2009 Joint Motion stated that the Board "failed to 
provide a written explanation of its reason and bases for why it 
was not necessary to seek a current examination to determine the 
current severity of the [V]eteran's service-connected 
disability."  The Veteran's last VA compensation and pension 
psychiatric examination was conducted in November 2004.  While 
this examination is now almost six years also, the medical 
evidence at the time of the original Board decision was 
contemporaneous.  The record included VA outpatient PTSD 
treatment reports dated as late as September 2005, approximately 
eight months prior to the initial Board decision in May 2006.  
Since the May 2006 Board decision, all of the remaining time on 
the case has been spent on appeals to the Court and subsequent 
remands to the Board.  While this has extended the length of 
adjudication for over four years as of the date of this decision, 
no new evidence has been received with respect to this claim 
during that entire time period.  As the Joint Motion specifically 
notes, "the mere passage of time" is not "sufficient to 
trigger VA's duty to provide an additional medical examination."  
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  As the 
Veteran has not submitted a single piece of evidence since 
September 2005, a new medical examination is only warranted if 
the evidence of record prior to that date indicates that a new 
examination is warranted.

The Joint Motion claims that the evidence of record indicates 
that such a new examination is warranted.  The Board disagrees.  
The only basis given for the argument in the Joint Motion was 
that a March 2005 lay statement from the Veteran's spouse was 
evidence of an increase in symptomatology over that which was 
demonstrated in the November 2004 VA PTSD examination report.  
However, this basis explicitly ignores VA outpatient medical 
records dated in April 2005 and September 2005 which show that 
the Veteran's symptoms after March 2005 continued to be at the 
same level as in November 2004.  The Joint Motion's complete 
failure to mention this evidence at any point is significant in 
light of the specific manners in which it states that the March 
2005 lay statement showed an increase in symptomatology.

First, the Joint Motion stated that in the November 2004 VA PTSD 
examination report the Veteran reported "occasional" 
nightmares, but in March 2005 the Veteran's spouse reported that 
he woke up at night "soaked in sweat."  This statement does not 
show an increase in severity because the April 2005 report 
specifically stated that the Veteran's nightmares occurred 
"occasionally" and the September 2005 report stated that the 
Veteran's symptoms had not changed since the previous visit and 
the Veteran felt rested on awakening on most days.  As such, the 
medical evidence shows that the Veteran's nightmares had not 
increased in frequency between November 2004 and September 2005.  
In addition, there is no explanation for how waking up "soaked 
in sweat" has any correlation to the frequency of the 
nightmares.  While such a statement could theoretically relate to 
the severity of individual nightmares, it does not demonstrate 
evidence of an actual increase in severity without some sort of 
reference to the severity of the nightmares prior to March 2005.  
There is no evidence of this sort in the letter and, as stated 
above, the Veteran actively reported that he awoke feeling rested 
on most days.

Second, the Joint Motion stated that in the November 2004 VA PTSD 
examination report the Veteran's hypervigilant behavior included 
checking locks and windows, but in March 2005 the Veteran's 
spouse reported that he carried a gun outside to check noises.  
The argument that this demonstrates an increase in severity is 
not logical, as both actions are simply forms of hypervigilance, 
which was already conceded as a symptom.  The statement is simply 
listing another method in which the Veteran's hypervigilance 
manifests itself, adding to those which were already described in 
November 2004.  Such a statement would constitute an increase in 
severity if the November 2004 VA PTSD examination report had 
stated that the Veteran did not have hypervigilant behavior, but 
since such behavior had already been noted in the examination, a 
further example of it does not constitute evidence of an increase 
in symptomatology.

Third, the Joint Motion stated that in the November 2004 VA PTSD 
examination report the Veteran denied suicidal ideation, intent, 
or plan, but in March 2005 the Veteran's spouse reported that she 
thought about him committing suicide.  There are two problems 
with this argument.  First, in both the April 2005 and September 
2005 reports the Veteran specifically denied suicidal ideation 
and the examiner stated the Veteran's suicide risk was considered 
low.  These reports are dated after the March 2005 lay statement, 
and show that the Veteran's suicidal ideation had not changed 
since November 2004.  Second, the Joint Motion failed to even 
properly consider the entirety of the March 2005 lay statement 
itself.  While the Veteran's spouse stated that she thought about 
him committing suicide, she specifically stated "Do I think my 
husband could take his own life?  I can't answer that question."  
As such, by her own statements in the very letter that is being 
used as evidence of an increase, the Veteran's spouse 
specifically stated that she did not know her own husband's 
susceptibility to suicide.  Her statement was a comment on her 
own feelings about his symptoms, not an observation of his actual 
symptoms.  The statement thus does not demonstrate that the 
Veteran had become more susceptible to suicide between November 
2004 and March 2005.

Indeed, nowhere in the March 2005 letter does the Veteran's 
spouse state that the symptoms described therein were new or 
otherwise had increased in severity since November 2004.  The 
March 2005 letter is simply a summary of the Veteran's symptoms 
from the perspective of the Veteran's spouse.  The only increase 
described is after September 11, 2001, and that increase has 
already been taken into account by the November 2004 VA medical 
examination.

Furthermore, the Board emphasizes that the record includes two 
complete VA outpatient psychiatric examination reports dated 
after the March 2005 lay statement.  The November 2004 VA PTSD 
examination report gave a Global Assessment of Functioning (GAF) 
score of 55, while both the April 2005 and September 2005 
outpatient reports gave scores of 60, indicating a slight 
improvement in symptomatology from November 2004 to September 
2005.  In addition, both of these reports included relatively 
comprehensive mental status examinations which were sufficient 
for rating purposes.

Finally, the Board stresses that the Veteran has not submitted 
any evidence of any kind, or notified VA of any evidence with 
respect to this claim since September 2005, nearly five years 
ago, including the entire period since the Board's initial 
decision in May 2006.  Had the Veteran's symptoms increased in 
severity at any time over this five year period, he could have 
simply stated as such with a letter or phone call to VA.  He has 
not done so, and this case has been sustained for the last four 
years only because the Veteran's representative has repeatedly 
filed appeals with the Court.  Indeed, in February 2008, the 
Veteran returned a single response page of a duty to assist 
letter indicating that he had no other evidence to submit and 
that readjudication of the appeal should continue.  Moreover, in 
April 2010, the Board gave the Veteran and his representative an 
additional 90 days to provide additional evidence or notify VA of 
additional evidence pertinent to his claim.  The Veteran has 
failed to do so.  "[T]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, had the 
Veteran's symptoms truly increased in severity, it would have 
been an exceptionally simple matter for him to have alerted VA as 
to this situation.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, 
however, that the rule articulated in Francisco does not apply to 
the Veteran's PTSD claim, because the appeal of this issue is 
based on the assignment of an initial evaluation following an 
initial award of service connection for PTSD.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection for PTSD was granted by an April 2003 rating 
decision and a 30 percent evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 5, 2001.

A July 2001 VA outpatient mental health report stated that the 
Veteran had been married 4 times, including twice to his current 
spouse, whom he had been with for 10 years.  He reported "rare" 
contact with his grown children.  The Veteran reported that he 
worked as a steamfitter and had been employed by the same company 
for approximately 30 years.  He complained of sleep impairment, 
with nightmares occurring with a frequency of once per 3 weeks to 
a maximum of 2 to 3 times per week.  The Veteran denied 
experiencing depression, but reported avoidance behavior.  He 
reported that he avoided getting close to, or depending on, 
others.  The Veteran had few friends and was "excessively 
concerned" about household security.  He reported that he kept 
busy to prevent intrusive thoughts and recollections.  The 
Veteran reported being short-tempered and irritable, but was 
never violent.  On mental status examination, the Veteran was 
fully alert, oriented, and cognitively intact.  He was cleanly 
dressed and appeared healthy.  The Veteran was polite and 
cooperative, and his mood was mildly depressed.  His affect was 
limited in range, he rarely smiled, and he maintained a serious 
demeanor.  The Veteran did not have psychotic symptoms, 
flashbacks, or startle reactions.  There was no psychomotor 
retardation, he was not irritable, and suicide and aggressive 
risk were assessed as low.  The diagnosis was PTSD.  The examiner 
assigned a GAF score of 60, which contemplates moderate symptoms, 
such as flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with peers 
or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In an August 2001 VA outpatient mental health report, the Veteran 
reported an improvement in his mood and stress level.  On mental 
status examination, the Veteran was alert, pleasant, and soft 
spoken.  There were no psychotic symptoms.  His mood was subdued, 
but his affect was appropriate and he could smile briefly.  The 
Veteran reported that he worked full time and his spouse thought 
he had improved.  The report stated that the Veteran had a low 
suicide and aggressive risk.

In a September 2001 VA outpatient mental health report, the 
Veteran reported being better, but with sleep impairment since 
the events of September 11, 2001.  He reported feeling more 
comfortable overall and carried a gun less often.  The Veteran's 
spouse stated that he was laughing more and seemed increasingly 
at ease.  The report stated that overall depression and anxiety 
had decreased with medication, with a temporary increase in 
symptoms due to world events.  The Veteran continued to work 
regularly and his suicide risk was low.

A November 2001 VA outpatient mental health report stated that 
the Veteran's sleep and anxiety had improved.  The report stated 
that the Veteran's spouse had noticed an improvement and he was 
working.  On mental status examination, the Veteran was alert, 
calm, and cooperative with clear thinking and no psychotic signs.  
The Veteran's mood was subdued, but without serious depression.  
He had a full affect and was able to smile appropriately.  The 
report noted that the Veteran experienced nightmares 
approximately once per week, but was able to get back to sleep.

A March 2002 VA outpatient mental health report stated that the 
Veteran was alert, oriented, pleasant, cooperative and clear 
thinking with a euthymic mood and affect.  He had no psychotic 
symptoms, was sleeping well, and had occasional nightmares.  The 
Veteran reported that he was working 84 hours per week at the 
local nuclear power plant and that he was doing well at the job, 
with no problems there or at home.

In a January 2003 VA PTSD examination report, the Veteran 
complained of nightmares 2 to 3 times per week, sleep impairment, 
and decreased energy.  He reported feeling detached and estranged 
from others, and having a restricted ability to love and care for 
others.  The Veteran avoided talking about the war, was made 
nervous by war movies, and no longer enjoyed hunting and fishing.  
He had difficulty concentrating, preferred to sit close to the 
door, and he felt wary of others.  The Veteran was hypervigilant, 
avoided crowds, and felt anxious and nervous in new places.  The 
Veteran denied depression and excessive worrying.  He stated that 
he did best when he stayed busy working.  The Veteran's spouse 
stated that their house was full of mirrors so that the Veteran 
could see into the next room, no matter where he was standing, 
and that the Veteran kept a loaded gun beside his table.  The 
report noted that the Veteran had worked in construction since 
1973 and had been at his current job for 2 years.  He denied 
having any problems at work, but avoided some work related events 
because he did not want to talk about the war.  The report noted 
that the Veteran had been married for 13 years to his third 
spouse.  He reported that he had no relationship with 2 children 
from his first marriage, but that he was still close to a 25 year 
old stepson and had a few friends.

On mental status examination, the Veteran was casually dressed 
and appropriately groomed.  He made poor eye contact, was 
frequently shifting in his chair and fidgeting, and his mood was 
anxious.  The Veteran had difficulty expressing his feelings and 
concentrating.  His thought processes were goal oriented and 
logical, his memory was grossly intact, and he became visibly 
upset several times during the interview.  The Veteran denied 
audiovisual hallucinations.  The diagnosis was PTSD, chronic, 
with mild symptoms that mostly affect his martial relationships 
as well as some social impairment.  The examiner assigned a GAF 
score of 65, which contemplates some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupations, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  See 
Id.

In a January 2003 VA outpatient mental health report, the Veteran 
reported having "good and bad days," with the latter 
outnumbering the former.  He stated that he had occasional 
nightmares and complained of sleep impairment.  The Veteran's 
spouse reported that he was more irritable and upset after he 
watched war movies and since the events of September 11, 2001.  
The assessment was PTSD.  The report noted that the Veteran 
continued to work regularly.  On mental status examination, his 
mood was anxious, he was cooperative, his thinking was clear, and 
his behavior was appropriate.

In a May 2003 VA outpatient mental health report, the Veteran 
stated that "[e]verything is going smoothly."  He denied 
depression and irritability.  The Veteran stated that work was 
"hectic but I am managing."  He stated that he was getting 
along well at work, coped by avoiding crowds at work, and used 
work and hobbies to help occupy his mind.  The assessment was 
PTSD.  On mental status examination, the Veteran's mood was 
mildly anxious, he was cheerful, and he was coherent.

In a February 2004 VA outpatient medical report, the Veteran 
stated that he felt his PTSD symptoms were improving with his 
current medications.  The diagnosis was PTSD, chronic, 
mild-moderate.  In a May 2004 VA mental health telephone contact 
report, the Veteran stated that he was "doing well" in regards 
to PTSD.  In a May 2004 statement, the Veteran said that he did 
not let PTSD interfere with his work, but that it caused problems 
for him because he was around more people.  He stated that the 
symptoms were constant and interfered with work and other 
activities.


In an August 2004 VA outpatient mental health report, the Veteran 
denied significant PTSD symptoms, other than nightmares 2 to 3 
times per month, and avoiding crowds.  He reported increased 
sleep impairment, but attributed it to work.  The Veteran stated, 
"I can cope a lot better than before . . . I'm doing better than 
I ever have before."  The impression was PTSD, chronic and a 
depressive disorder not otherwise specified.  The examiner 
assigned a GAF score of 65 to 70, which contemplates mild 
symptoms.  See Id.

In the October 2004 appeal to the Board, the Veteran stated

I continue having problems working with 
fellow employees, I [would] rather work 
alone.  However in the nuclear industry, 
you cannot go out in the plant and work 
alone, it is a safety requirement.  
Therefore to remain employed, I must 
continually [suppress] my feelings.  As for 
a social relationship, I have none, outside 
of my spouse and my animals.

In a November 2004 VA PTSD examination report, the Veteran 
reported frequent intrusive thoughts and memories about Vietnam, 
occasional nightmares, and flashbacks.  He reported that he 
isolated himself from others, avoided crowds, avoided television 
shows and movies about Vietnam, did not trust other people, and 
had difficulty being emotionally close to people other than his 
spouse.  The Veteran was hypervigilant, had difficulty 
concentrating, and was occasionally depressed.  He had lost 
interest in pleasurable activity, an exaggerated startle 
response, survivor guilt, and a moderate temper.  The Veteran 
reported that he was still employed and stated that he had "a 
lot of problems with [PTSD], especially at work but I don't let 
it interfere with my work.  It's not to the point that anybody 
would know but I've got a lot of anxiety and nervousness and I 
want to always be away from that crowd at work."

On mental status examination, the Veteran's psychosocial 
functioning was impaired.  His thought processes and thought 
content were within normal limits, he did not experience 
delusions or hallucinations, and he denied suicidal and homicidal 
ideation.  The Veteran maintained minimal personal hygiene and 
was fully oriented.  His long-term memory was intact, but his 
short-term memory and concentration were impaired.  The Veteran's 
judgment was intact, but his speech was slow and his mood was 
depressed.  His impulse control was within normal limits and he 
experienced chronic sleep impairment.  The diagnosis was PTSD, 
chronic, moderate.  The examiner assigned a GAF score of 55, 
which contemplates moderate symptoms.  See Id.  The report 
concluded that the Veteran had moderate difficulty establishing 
and maintaining effective social and occupational relationships 
due to PTSD and that his psychosocial functional status and 
quality of life had become more significantly impaired since 
January 2003.

In a December 2004 VA outpatient mental health report, the 
Veteran stated that he was "doing about the same" as he was in 
August 2004.  The examiner assigned a GAF score of 60, which 
contemplates moderate symptoms.  See Id.

In a March 2005 statement, the Veteran's spouse stated that he 
woke up from PTSD related nightmares covered in sweat.  She 
stated that they did not live a normal life; the Veteran went 
outside with a gun when he heard noises at night, and he carried 
a gun while walking in the woods.  She stated that they did not 
go to movies because of the dark room and crowds, the Veteran had 
to sit near an exit or corner when they went out to eat, and he 
had placed mirrors around the house to allow him to see from 
every angle.  She further stated that the Veteran kept survival 
materials ready at all times and they did not have any friends 
because the Veteran did not trust anyone.  She also stated that 
he did not like people walking behind him and they went shopping 
at night to avoid crowds.

Thereafter, an April 2005 VA outpatient mental health report 
noted that the Veteran had just finished a period when he was 
working 7 days a week, 12 hours a day.  The Veteran reported that 
he tried to enjoy his time-off, that he continued to isolate 
himself from others, and that he had occasional nightmares.  The 
examiner assigned a GAF score of 60, which contemplates moderate 
symptoms.  See Id.

A September 2005 VA outpatient mental health report stated that 
the Veteran had no change from April 2005 and that he coped with 
PTSD by staying busy at work and at home.  The examiner assigned 
a GAF score of 60, which contemplates moderate symptoms.  See Id.

The Schedule provides that assignment of a 30 percent evaluation 
is warranted for mental disorders with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behaviour, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for mental disorders with 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory such 
as, retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent for PTSD.  
The medical evidence of record shows that the Veteran's PTSD is 
manifested by a depressed mood, impaired concentration, anxiety, 
flashbacks, intrusive thoughts, chronic sleep impairment, mild 
memory loss, and moderate social impairment.  These symptoms are 
nearly entirely in accordance with those contemplated by a 30 
percent evaluation for mental disorders.  The medical evidence of 
record shows that the only manifestations of the higher 50 
percent evaluation that the Veteran experiences are possible 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  In regards to the latter factor, the medical 
evidence of record clearly shows that while the Veteran prefers 
isolation and avoids crowds, he has continuously and successfully 
remained fully employed.  Indeed, the evidence of record shows 
that the Veteran regularly works long hours, including periods of 
over 80 hours per week.  This is indicative of a high level of 
work competency and productivity.  The Veteran himself stated in 
the November 2004 VA PTSD examination report that he was able to 
control his PTSD symptoms at work to such an extent that none of 
his colleagues we even aware that he experiences them.  
Accordingly, any difficulty that the Veteran experiences in 
establishing and maintaining effective work relationships has not 
been shown to result in reduced reliability or productivity.

Furthermore, the evidence of record shows that the Veteran is 
close to his stepson, has a few friends, and has a long-term 
relationship with his current spouse who is very supportive and 
sympathetic.  While the medical evidence of record does show that 
the Veteran tends to isolate himself socially, there is no 
evidence of record that indicates that this social impairment 
impacts his work efficiency or ability to perform occupational 
tasks, let alone reduces his occupational reliability or 
productivity.  These findings are substantiated by the Veteran's 
GAF scores, which range from 55 to 70.  At worst, these scores 
contemplate moderate symptoms, and are often in or bordering on 
contemplation of mild symptoms.  

The Board notes that the September 2007 Court decision stated 
that the Board did not adequately consider the findings set forth 
in the November 2004 VA PTSD examination report, particularly in 
regards to staged ratings.  However, the Board once again 
emphasizes that in the November 2004 VA PTSD examination report, 
the Veteran specifically stated that he did not "let [PTSD 
symptoms] interfere with my work.  It's not to the point that 
anybody would know."  The single foremost determining factor in 
awarding compensation for service-connected disabilities is "the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2009).  The various levels of 
compensation are awarded "to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of the disability."  Id.  This 
occupational basis for disability compensation rates is further 
embodied in the General Rating Formula for Mental Disorders, 
which specifically singles out occupational impairment, in its 
various forms, as the main basis on which to evaluate psychiatric 
disabilities.  The various symptoms listed in the General Rating 
Formula for Mental Disorders are merely descriptors designed to 
aid in the determination of the level of occupational impairment 
experienced by the Veteran.

In this particular case, while the Veteran experiences a range of 
symptomatology that includes a few symptoms listed in the higher 
50 percent evaluation, the evidence of record clearly shows that 
he experiences little to no occupational impairment, as 
demonstrated by over 30 years of continuous employment in a field 
requiring regular interaction with co-workers and bosses, with 
the most recent reported periods of work are of more than 80 
hours per week.  While the November 2004 VA PTSD examination 
report indicated a 'peak' level of symptomatology, even at that 
time the Veteran stated that his symptoms were not sufficiently 
severe that his co-workers were even aware that they existed, let 
alone impacted his reliability or productivity.  

Moreover, when evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  VA must assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).  Importantly, when evaluating the level 
of disability from a mental disorder, VA will consider the extent 
of social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

Furthermore, 38 C.F.R. § 4.7 only requires that the higher of 2 
evaluations be assigned "if the disability picture more nearly 
approximates the criteria required for that rating."  38 C.F.R. 
§ 4.7 (2009).  In this case, 38 C.F.R. § 4.7 is not 
determinative, as the medical evidence clearly shows that the 
significant majority of the Veteran's PTSD symptoms fall squarely 
within the criteria for a 30 percent evaluation.  See 38 C.F.R. 
§ 4.126.  Accordingly, the disability picture does not more 
nearly approximate the criteria for the higher rating and thus a 
higher evaluation is not warranted under 38 C.F.R. § 4.7.

While there may have been day-to-day fluctuations in this 
disorder, the evidence shows no distinct periods of time, since 
service connection became effective, during which manifestations 
varied to such an extent that ratings greater or less than that 
assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2009) (VA 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations).  Accordingly, a higher staged rating is 
not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for PTSD inadequate.  The Veteran's PTSD was evaluated 
under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's PTSD is manifested by a depressed mood, 
impaired concentration, anxiety, flashbacks, intrusive thoughts, 
chronic sleep impairment, mild memory loss, and moderate social 
impairment.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
disabilities rating for his PTSD.  A rating in excess of the 
currently assigned rating is provided for certain manifestations 
of PTSD, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
30 percent rating for the Veteran's PTSD more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  See VAOGCPREC 06-96, 61 
Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
shows that the Veteran's PTSD symptoms more nearly approximate 
the criteria for a 30 percent evaluation, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

The March 17, 2008 decision of the Board is vacated.

An initial evaluation in excess of 30 percent for posttraumatic 
stress disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0808909	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).

In May 2006, the Board issued a decision which denied the 
veteran's claim of entitlement to an initial evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).  Thereafter, he appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2007, the Court vacated the Board's May 2006 
decision, and remanded the matter for further adjudication.


FINDING OF FACT

The medical evidence of record shows that the veteran's PTSD 
is manifested by a depressed mood, impaired concentration, 
anxiety, flashbacks, intrusive thoughts, chronic sleep 
impairment, mild memory loss, and moderate social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2002 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
VA medical treatment records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claim.  While the veteran was not provided with a letter 
notifying him of the criteria that must be satisfied for 
entitlement to an increased initial evaluation, the full text 
of the relevant diagnostic codes was provided to the veteran 
in an August 2004 statement of the case.  See Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Accordingly, the Board finds that the veteran was supplied 
with information sufficient for a reasonable person to 
understand what was needed.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by an April 2003 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 5, 2001.

A July 2001 VA outpatient mental health report stated that 
the veteran had been married 4 times, including twice to his 
current wife, whom he had been with for 10 years.  He 
reported "rare" contact with his grown children.  The 
veteran reported that he worked as a steamfitter and had been 
employed by the same company for approximately 30 years.  He 
complained of sleep impairment, with nightmares occurring 
with a frequency of once per 3 weeks to a maximum of 2 to 3 
times per week.  The veteran denied experiencing depression, 
but reported avoidance behavior.  He reported that he avoided 
getting close to, or depending on, others.  The veteran had 
few friends and was "excessively concerned" about household 
security.  He reported that he kept busy to prevent intrusive 
thoughts and recollections.  The veteran reported being 
short-tempered and irritable, but was never violent.  On 
mental status examination, the veteran was fully alert, 
oriented, and cognitively intact.  He was cleanly dressed and 
appeared healthy.  The veteran was polite and cooperative, 
and his mood was mildly depressed.  His affect was limited in 
range, he rarely smiled, and he maintained a serious 
demeanor.  The veteran did not have psychotic symptoms, 
flashbacks, or startle reactions.  There was no psychomotor 
retardation, he was not irritable, and suicide and aggressive 
risk were assessed as low.  The diagnosis was PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60, which contemplates moderate symptoms, such as 
flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In an August 2001 VA outpatient mental health report, the 
veteran report an improvement in his mood and stress level.  
On mental status examination, the veteran was alert, 
pleasant, and soft spoken.  There were no psychotic symptoms.  
His mood was subdued, but his affect was appropriate and he 
could smile briefly.  The veteran reported that he worked 
full time and his wife thought he had improved.  The report 
stated that the veteran had a low suicide and aggressive 
risk.

In a September 2001 VA outpatient mental health report, the 
veteran reported being better, but with sleep impairment 
since the events of September 11, 2001.  He reported feeling 
more comfortable overall and carried a gun less often.  The 
veteran's wife stated that he was laughing more and seemed 
increasingly at ease.  The report stated that overall 
depression and anxiety had decreased with medication, with a 
temporary increase in symptoms due to world events.  The 
veteran continued to work regularly and his suicide risk was 
low.

A November 2001 VA outpatient mental health report stated 
that the veteran's sleep and anxiety had improved.  The 
report stated that the veteran's wife had noticed an 
improvement and he was working.  On mental status 
examination, the veteran was alert, calm, and cooperative 
with clear thinking and no psychotic signs.  The veteran's 
mood was subdued, but without serious depression.  He had a 
full affect and was able to smile appropriately.  The report 
noted that the veteran experienced nightmares approximately 
once per week, but was able to get back to sleep.

A March 2002 VA outpatient mental health report stated that 
the veteran was alert, oriented, pleasant, cooperative and 
clear thinking with a euthymic mood and affect.  He had no 
psychotic symptoms, was sleeping well, and had occasional 
nightmares.  The veteran reported that he was working 84 
hours per week at the local nuclear power plant and that he 
was doing well at the job, with no problems there or at home.

In a January 2003 VA PTSD examination report, the veteran 
complained of nightmares 2 to 3 times per week, sleep 
impairment, and decreased energy.  He reported feeling 
detached and estranged from others, and having a restricted 
ability to love and care for others.  The veteran avoided 
talking about the war, was made nervous by war movies, and no 
longer enjoyed hunting and fishing.  He had difficulty 
concentrating, preferred to sit close to the door, and he 
felt wary of others.  The veteran was hypervigilant, avoided 
crowds, and felt anxious and nervous in new places.  The 
veteran denied depression and excessive worrying.  He stated 
that he did best when he stayed busy working.  The veteran's 
wife stated that their house was full of mirrors so that the 
veteran could see into the next room, no matter where he was 
standing, and that the veteran kept a loaded gun beside his 
table.  The report noted that the veteran had worked in 
construction since 1973 and had been at his current job for 2 
years.  He denied having any problems at work, but avoided 
some work related events because he did not want to talk 
about the war.  The report noted that the veteran had been 
married for 13 years to his third wife.  He reported that he 
had no relationship with 2 children from his first marriage, 
but that he was still close to a 25 year old stepson and had 
a few friends.

On mental status examination, the veteran was casually 
dressed and appropriately groomed.  He made poor eye contact, 
was frequently shifting in his chair and fidgeting, and his 
mood was anxious.  The veteran had difficulty expressing his 
feelings and concentrating.  His thought processes were goal 
oriented and logical, his memory was grossly intact, and he 
became visibly upset several times during the interview.  The 
veteran denied audiovisual hallucinations.  The diagnosis was 
PTSD, chronic, with mild symptoms that mostly affect his 
martial relationships as well as some social impairment.  The 
examiner assigned a GAF score of 65, which contemplates some 
mild symptoms, such as depressed mood and mild insomnia, or 
some difficulty in social, occupations, or school 
functioning, such as occasional truancy, or theft within the 
household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See Id.

In a January 2003 VA outpatient mental health report, the 
veteran reported having "good and bad days," with the 
latter outnumbering the former.  He stated that he had 
occasional nightmares and complained of sleep impairment.  
The veteran's wife reported that he was more irritable and 
upset after he watched war movies and since the events of 
September 11, 2001.  The assessment was PTSD.  The report 
noted that the veteran continued to work regularly.  On 
mental status examination, his mood was anxious, he was 
cooperative, his thinking was clear, and his behavior was 
appropriate.

In a May 2003 VA outpatient mental health report, the veteran 
stated that "[e]verything is going smoothly."  He denied 
depression and irritability.  The veteran stated that work 
was "hectic but I am managing."  He stated that he was 
getting along well at work, coped by avoiding crowds at work, 
and used work and hobbies to help occupy his mind.  The 
assessment was PTSD.  On mental status examination, the 
veteran's mood was mildly anxious, he was cheerful, and he 
was coherent.

A February 2004 VA outpatient medical report gave a diagnosis 
of PTSD, chronic, mild-moderate.

In a May 2004 VA mental health telephone contact report, the 
veteran stated that he was "doing well" in regards to PTSD.

In a May 2004 statement, the veteran said that he did not let 
PTSD interfere with his work, but that it caused problems for 
him because he was around more people.  He stated that the 
symptoms were constant and interfered with work and other 
activities.

In an August 2004 VA outpatient mental health report, the 
veteran denied significant PTSD symptoms, other than 
nightmares 2 to 3 times per month, and avoiding crowds.  He 
reported increased sleep impairment, but attributed it to 
work.  The veteran stated, "I can cope a lot better than 
before . . . I'm doing better than I ever have before."  The 
impression was PTSD, chronic and a depressive disorder not 
otherwise specified.  The examiner assigned a GAF score of 65 
to 70, which contemplates mild symptoms.  See Id.

In the October 2004 appeal to the Board, the veteran stated

I continue having problems working with 
fellow employees, I [would] rather work 
alone.  However in the nuclear industry, 
you cannot go out in the plant and work 
alone, it is a safety requirement.  
Therefore to remain employed, I must 
continually [suppress] my feelings.  As 
for a social relationship, I have none, 
outside of my wife and my animals.

In a November 2004 VA PTSD examination report, the veteran 
reported frequent intrusive thoughts and memories about 
Vietnam, occasional nightmares, and flashbacks.  He reported 
that he isolated himself from others, avoided crowds, avoided 
television shows and movies about Vietnam, did not trust 
other people, and had difficulty being emotionally close to 
people other than his wife.  The veteran was hypervigilant, 
had difficulty concentrating, and was occasionally depressed.  
He had lost interest in pleasurable activity, an exaggerated 
startle response, survivor guilt, and a moderate temper.  The 
veteran reported that he was still employed and stated that 
he had "a lot of problems with [PTSD], especially at work 
but I don't let it interfere with my work.  It's not to the 
point that anybody would know but I've got a lot of anxiety 
and nervousness and I want to always be away from that crowd 
at work."

On mental status examination, the veteran's psychosocial 
functioning was impaired.  His thought processes and thought 
content were within normal limits, he did not experience 
delusions or hallucinations, and he denied suicidal and 
homicidal ideation.  The veteran maintained minimal personal 
hygiene and was fully oriented.  His long-term memory was 
intact, but his short-term memory and concentration were 
impaired.  The veteran's judgment was intact, but his speech 
was slow and his mood was depressed.  His impulse control was 
within normal limits and he experienced chronic sleep 
impairment.  The diagnosis was PTSD, chronic, moderate.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms.  See Id.  The report concluded that the 
veteran had moderate difficulty establishing and maintaining 
effective social and occupational relationships due to PTSD 
and that his psychosocial functional status and quality of 
life had become more significantly impaired since January 
2003.

In a December 2004 VA outpatient mental health report, the 
veteran stated that he was "doing about the same" as he was 
in August 2004.  The examiner assigned a GAF score of 60, 
which contemplates moderate symptoms.  See Id.

In a March 2005 statement, the veteran's wife stated that he 
woke up from PTSD related nightmares covered in sweat.  She 
stated that they did not live a normal life, the veteran went 
outside with a gun when he heard noises at night, and he 
carried a gun while walking in the woods.  She stated that 
they did not go to movies because of the dark room and 
crowds, the veteran had to sit near an exit or corner when 
they went out to eat, and he had placed mirrors around the 
house to allow him to see from every angle.  She further 
stated that the veteran kept survival materials ready at all 
times and they did not have any friends because the veteran 
did not trust anyone.  She also stated that he did not like 
people walking behind him and they went shopping at night to 
avoid crowds.

An April 2005 VA outpatient mental health report noted that 
the veteran had just finished a period when he was working 7 
days a week, 12 hours a day.  The veteran reported that he 
tried to enjoy his time-off, that he continued to isolate 
himself from others, and that he had occasional nightmares.  
The examiner assigned a GAF score of 60, which contemplates 
moderate symptoms.  See Id.

A September 2005 VA outpatient mental health report stated 
that the veteran had no change from April 2005 and that he 
coped with PTSD by staying busy at work and at home.  The 
examiner assigned a GAF score of 60, which contemplates 
moderate symptoms.  See Id.

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent for 
PTSD.  The medical evidence of record shows that the 
veteran's PTSD is manifested by a depressed mood, impaired 
concentration, anxiety, flashbacks, intrusive thoughts, 
chronic sleep impairment, mild memory loss, and moderate 
social impairment.  These symptoms are nearly entirely in 
accordance with those contemplated by a 30 percent evaluation 
for mental disorders.  The medical evidence of record shows 
that the only manifestations of the higher 50 percent 
evaluation that the veteran experiences are possible 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  In regards to the latter factor, the medical 
evidence of record clearly shows that while the veteran 
prefers isolation and avoids crowds, he has continuously and 
successfully remained fully employed.  Indeed, the evidence 
of record shows that the veteran regularly works long hours, 
including periods of over 80 hours per week.  This is 
indicative of a high level of work competency and 
productivity.  The veteran himself stated in the November 
2004 VA PTSD examination report that he was able to control 
his PTSD symptoms at work to such an extent that none of his 
colleagues we even aware that he experiences them.  
Accordingly, any difficulty that the veteran experiences in 
establishing and maintaining effective work relationships has 
not been shown to result in reduced reliability or 
productivity.

Furthermore, the evidence of record shows that the veteran is 
close to his stepson, has a few friends, and has a long-term 
relationship with his current spouse who is very supportive 
and sympathetic.  While the medical evidence of record does 
show that the veteran tends to isolate himself socially, 
there is no evidence of record that indicates that this 
social impairment impacts his work efficiency or ability to 
perform occupational tasks, let alone reduces his 
occupational reliability or productivity.  These finds are 
substantiated by the veteran's GAF scores, which range from 
55 to 70.  At worst, these scores contemplate moderate 
symptoms, and are often in or bordering on contemplation of 
mild symptoms.  

The Board notes that the September 2007 Court decision stated 
that the Board did not adequately consider the findings set 
forth in the November 2004 VA PTSD examination report, 
particularly in regards to staged ratings.  However, the 
Board once again emphasizes that in the November 2004 VA PTSD 
examination report, the veteran specifically stated that he 
did not "let [PTSD symptoms] interfere with my work.  It's 
not to the point that anybody would know."  The single 
foremost determining factor in awarding compensation for 
service-connected disabilities is "the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1 (2007).  The various levels of compensation 
are awarded "to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the 
severity of the several grades of the disability."  Id.  
This occupational basis for disability compensation rates is 
further embodied in the General Rating Formula for Mental 
Disorders, which specifically singles out occupational 
impairment, in its various forms, as the main basis on which 
to evaluate psychiatric disabilities.  The various symptoms 
listed in the General Rating Formula for Mental Disorders are 
merely descriptors designed to aid in the determination of 
the level of occupational impairment experienced by the 
veteran.

In this particular case, while the veteran experiences a 
range of symptomatology that includes a few symptoms listed 
in the higher 50 percent evaluation, the evidence of record 
clearly shows that he experiences little to no occupational 
impairment, as demonstrated by over 30 years of continuous 
employment in a field requiring regular interaction with co-
workers and bosses, including recent periods of work of more 
than 80 hours per week.  While the November 2005 VA PTSD 
examination report does indicate a 'peak' level of 
symptomatology, even at that time the veteran stated that his 
symptoms were not sufficiently severe that his co-workers 
were even aware that they existed, let alone impacted his 
reliability or productivity.  

Moreover, when evaluating a mental disorder, VA must consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  VA must 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2007).  Importantly, when evaluating the level of 
disability from a mental disorder, VA will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

Furthermore, 38 C.F.R. § 4.7 only requires that the higher of 
2 evaluations be assigned "if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7 (2007).  In this case, 38 C.F.R. § 4.7 is not 
determinative, as the medical evidence clearly shows that the 
significant majority of the veteran's PTSD symptoms fall 
within the criteria for a 30 percent evaluation.  See 
38 C.F.R. § 4.126.  Accordingly, the disability picture more 
nearly approximates the criteria for the lower rating and 
thus a higher evaluation is not warranted under 38 C.F.R. 
§ 4.7.

Accordingly, a higher staged rating is not warranted for this 
period of time, or any other, as the medical evidence of 
record does not show that the veteran's PTSD symptoms have 
ever resulted in occupational impairment of the level 
required for a 50 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence shows that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 30 percent evaluation, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49; 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An initial evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


